Citation Nr: 1410550	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a disorder of the cervical and/or thoracolumbar spine, claimed as a back disorder.  

3.  Entitlement to service connection for bilateral upper and lower extremity numbness, to include as secondary to a disorder of the cervical and/or thoracolumbar spine.  

4.  Entitlement to service connection for migraine headaches, to include as secondary to a disorder of the cervical and/or thoracolumbar spine.

5.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and/or anxiety disorder, to include as secondary to a disorder of the cervical and/or thoracolumbar spine.  

6.  Entitlement to service connection for a bilateral hip disorder. 

7. Entitlement to service connection for a bilateral knee disorder. 

8.  Entitlement to service connection for a bilateral ankle disorder. 

9.  Entitlement to service connection for bilateral shin splints.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975 with subsequent service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  




In November 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In his September and December 2009 claims, the Veteran indicated that he was seeking service connection for a back disorder.  Both the Veteran's cervical and lumbar spines were evaluated during a February 2010 VA examination, and degenerative disc disease (DDD) of both the lumbosacral and cervical spine were addressed in the RO's consideration of entitlement to service connection for a back disorder in the June 2011 a statement of the case (SOC).  Accordingly, this issue has been characterized as reflected on the title page.  

Evidence of record suggests that the Veteran's claimed bilateral upper and lower extremity numbness, headaches, and psychiatric disorder may be related to his claimed disorder of the cervical and/or thoracolumbar spine.  Accordingly, these matters have been characterized as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The Board's decision regarding the claims for service connection for a bilateral ankle disorder and bilateral shin splints is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has had a bilateral ankle disorder or bilateral shin splints during or proximate to the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral ankle disorder are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for bilateral shin splints are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records from his active duty service, VA records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in May 2010 to evaluate his claimed bilateral ankle disorder and shin splints.  While the May 2010 VA examiner did not provide an etiological opinion regarding the Veteran's claimed bilateral ankle disorder and shin splints, she indicated that neither an ankle condition nor shin splints were found on examination; therefore, an etiological opinion was not necessary.  The May 2010 VA examination report is adequate to evaluate the claims decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The law requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge identified the issues on appeal and sought to identify possible sources of evidence that may have been overlooked.  While he did not specifically discuss the criteria necessary to establish service connection for the claimed bilateral ankle disorder and shin splints, the Veteran's representative did ask questions regarding the presence of a bilateral ankle disorder and shin splints during and since service indicating that the Veteran, via his representative, had actual knowledge of the elements necessary to substantiate his service connection claim.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the November 2011 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  Given the development of the Veteran's claims discussed above, the Board finds no deficiency in the Board hearing or in development of the claims.  See id. 

The remaining claims are being remanded, in part to obtain service treatment records from the Veteran's National Guard service. The claims file includes a January 1985 National Guard enlistment examination and the Veteran testified in November 2011 that he was in the National Guard for about four months.  The claims decided here are being denied because there is no evidence of a disability during or proximate to the pendency of the appeal, that is, since around September 2009.  As service treatment records dated in 1985 could not demonstrate a disability during the pendency of the appeal, remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The claims remaining on appeal are being remanded to obtain various other post-service treatment records, as discussed in the remand below; however, there is no indication that these records, identified as records of treatment for back pain, mental health, and substance abuse treatment, would be pertinent to the claims for service connection for a bilateral ankle disorder and/or shin splints.  During the November 2011 hearing, the Veteran indicated that Dr. C. would have records regarding his depression.  A December 1999 record indicates that Dr. C. was the Veteran's primary care physician.  While the claims file includes a March 2007 record from this physician, additional records are being requested on remand.  However, the record indicates that Dr. C. was the Veteran's physician in Reno, Nevada.  A May 2009 VA treatment record reflects that the Veteran moved back to the Fargo area from Reno.  Therefore, as any records obtained from Dr. C. would reflect treatment prior to May 2009, they would not demonstrate a current ankle and/or shin splint disability during or proximate to the pendency of the appeal.  Additionally, in his December 2009 claim, the Veteran reported that he had not been treated for his claimed ankle disorder or shin splints.  Therefore, remand to obtain these records prior to deciding these issues is also not warranted.  See Soyini, supra.  

The record reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 2008.  During the November 2011 hearing the Veteran was asked what his disability benefits were for, in particular, whether they were for "the back and for the shin splints and such?"  The Veteran responded, "And my heart."  While the November 2011 testimony suggests that the Veteran may have been awarded SSA disability benefits based on his heart disability as well as other disabilities, the Veteran has repeatedly reported during VA treatment that he was disabled as a result of his heart condition, for example, during treatment in December 2008, November and December 2009, and May and July 2010.  As the record reflects that the Veteran was awarded SSA disability benefits based on his heart disability, and the Veteran reported in his December 2009 claim that he had not received treatment for his claimed bilateral ankle disorder or shin splints, the SSA records are not relevant to the claims decided here and remand to obtain these records is also not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Board has considered the assertion made by the Veteran's representative during the November 2011 hearing that the Veteran's service treatment records were not available and de novo review was conducted without the service treatment records.  The Veteran's service treatment records are presently of record, and have been reviewed by the Board in preparation of this decision.  The record reflects that the service treatment records were also of record and considered in the June 2010 rating decision.  While the June 2011 SOC does list the evidence considered as including the Veteran's service treatment records, it also states that the service treatment records were "currently missing from the claims folder but were of record at time of rating June 17, 2010."  In addressing the claims for service connection for bilateral shin splints and a bilateral ankle disorder, the RO noted that the June 2010 rating decision indicated that service treatment records were negative for either disorder.  An SOC is required to contain a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement.  38 C.F.R. § 19.29(a).  Here, the June 2011 SOC did include pertinent findings from the service treatment records, as previously recorded in the June 2010 rating decision.  Moreover, the claims are being denied based on the absence of a bilateral ankle disorder or bilateral shin splints during the pendency of the appeal, which could not be shown via the Veteran's service treatment records.  In any event, as discussed, the service treatment records are presently of record and have been reviewed and considered in deciding these claims.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis

The Veteran asserts that he has a bilateral ankle disorder and shin splints related to service, in particular, in-service parachute jumps.  Because the preponderance of the evidence is against a finding that he has had either a bilateral ankle or a bilateral shin splint disability during or proximate to the pendency of the appeal, these claims will be denied.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).




Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claims and service connection for a bilateral ankle disorder and bilateral shin splints is not warranted. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claims for service connection for a bilateral ankle disorder and bilateral shin splints must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

VA treatment records dated from March 2008 to May 2011 do not reflect diagnoses of or treatment for an ankle disorder or shin splints.  During a December 2009 VA neurosurgery consultation, the Veteran described low back pain with some numb feelings in his knees and ankles, but no true sciatica-like symptoms.  No diagnosis in regard to the ankles was rendered.  The Board notes that the claim for service connection for numbness in the upper and lower extremities is being remanded for further development.  

During VA spine examination in February 2010, the Veteran complained of lower back pain and noted pain, which he described as a burning sensation, to his shins.  He described the same type of pain to the ankles.    

On VA joints examination in May 2010, the Veteran reported that he had never been diagnosed with shin splints.  He recalled some burning pain to the shins during service and noted current intermittent burning pain to the shins.  The Veteran reported that his ankles started hurting in service.  He denied a specific trauma to the ankles.  A bone scan of the lower extremities revealed (probable) degenerative or "arthritic" radiotracer accumulation in the right knee, but was otherwise an essentially negative limited bone scan.  X-ray of the ankles showed that each ankle joint space and mortise appeared to be maintained.  There were small Achilles tendon insertion site spurs, bilaterally.  The VA examiner stated that an ankle condition was not found on examination.  The examiner commented that the bone scan showed no evidence of stress fractures or other changes. The examiner stated that shin splints were not found on examination.  

The Veteran reported to the VA examiner that he went through four to six weeks of parachute training in service and, during the last week, jumps were practiced.  He reported jumping every two months afterwards, for practice.  The examiner stated that there was no evidence of ankle or shin pain in service.  She also noted that there was no documentation of chronic ankle or shin pain in the Veteran's VA records.  Based on the fact that there was no documentation of injuries in service, the Veteran's parachuting experience was limited to three years with fairly infrequent jumps, and there was no documentation of these claimed conditions since discharge, the examiner opined that the Veteran's ankle pain and shin pain were less than likely related to his time in service.
  
To the extent that the May 2010 X-ray finding of bilateral small Achilles tendon insertion site spurs may suggest the presence of an ankle disorder, the VA examiner specifically reviewed this X-ray report, but nevertheless determined that no ankle condition was found on examination.  This examiner reviewed the claims file, examined the Veteran, and considered his reported symptoms, and determined that he did not have an ankle condition or shin splints.  The May 2010 VA examiner's finding is highly probative regarding the question of whether the Veteran has a current ankle disorder and/or shin splints.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board recognizes that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Nevertheless, while he is competent to report symptoms such as pain and burning in his shins, he is not competent to diagnose shin splints, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  

The Board has considered the Veteran's reports of pain and burning in his ankles and shins.  The Veteran is competent to describe symptoms such as burning and pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a symptom, such as burning or pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, no underlying ankle or shin disorder has been identified.  

Given that the preponderance of the evidence is against a finding that the Veteran has had a bilateral ankle disorder and/or shin splints during or proximate to the appeal period, the Board must conclude that service connection for a bilateral ankle disorder and bilateral shin splints is not warranted.  

For all the foregoing reasons, the claims for service connection for a bilateral ankle disorder and bilateral shin splints are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral ankle disorder is denied. 

Service connection for bilateral shin splints is denied.


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claims remaining on appeal and to obtain supplemental medical opinions regarding the claims for service connection for bilateral hearing loss, a disorder of the cervical and/or thoracolumbar spine, migraine headaches, and a psychiatric disorder.  The Veteran should be afforded a new VA examination to evaluate his bilateral upper and lower extremity numbness.  In light of the evidence of record suggesting that the Veteran's claimed bilateral upper and lower extremity numbness, headache disorder, and psychiatric disorder may be related to his claimed disorder of the cervical and/or lumbosacral spine, he should be provided additional VCAA notice advising him of the information and evidence necessary to substantiate a claim for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate claims for service connection for bilateral upper and lower extremity numbness, migraine headaches, and a psychiatric disorder, to include as secondary to a disorder of the cervical and/or thoracolumbar spine.

2.  Request from the National Personnel Records Center (NPRC), the Veteran's National Guard unit, or any other appropriate entity, any additional service treatment records regarding the Veteran's National Guard service.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed hearing loss, disorder of the cervical and/or thoracolumbar spine, numbness of the bilateral upper and lower extremities, migraine headaches, psychiatric disorder, hip disorder, or knee disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  



A specific request should be made for: 

(1) any additional records from the Fargo VA Healthcare System, to include the Bismarck Community Based Outpatient Clinic (CBOC), including a May 12, 2009 mental health evaluation, a June 4, 2009 substance abuse treatment program screening, and any records dated since May 2011; 

(2) records from Dr. C., as identified in a December 1999 emergency room record; 

(3) complete records regarding the Veteran's June 2009 hospitalization at Medcenter One, as referenced during VA treatment in November 2009; 

(4) records of chiropractic treatment for neck pain, as referenced during a November 2009 VA neurology consultation; 

(5) records of treatment for depression from St. Mary's Hospital/Medical Center, dated since 1976; and

(6) records regarding physical therapy for the Veteran's spine, to include records dated in February 2010, as referenced during the February 2010 VA spine examination.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the February 2010 VA audiology examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current hearing loss began during active service or is related to any incident of service, to include in-service noise exposure.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* On enlistment examination in January 1972, audiometric testing showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, and 4000 hertz of 15, 5, 0, and 5 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were 10, 5, 0, and 30 decibels, respectively.  Hearing was not tested at 3000 hertz.  

* On separation examination in December 1974, audiometric testing showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, and 4000 hertz of 0, 0, 0, and 35 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were each 0 decibels.  Hearing was not tested at 3000 hertz.  

* In his January 1985 Report of Medical History at enlistment in the Army National Guard the Veteran reported that he was in good health and denied having or ever having had ear trouble or hearing loss.  Audiometric testing showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 20, 5, 5, 25, and 35 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 20, 5, 5, 25, and 20 decibels, respectively.  The examiner noted that the Veteran had no past health problems.  

* On review of systems during private treatment in March 2007, the Veteran denied hearing changes.  

* On review of systems during VA treatment in March 2008, the Veteran reported chronic hearing loss.

* In December 2009, the Veteran underwent private audiometric testing.  He reported exposure to excessive noise levels during service.  He noted that he wore ear protectors as much as possible; however, he stated that there was one incident where he was exposed to a loud blast after which he began experiencing tinnitus and he noticed decreased hearing.  He reported post-military employment as a truck driver and working in construction, during which time he wore ear protectors as much as possible.  The audiologist opined that the report of in-service noise exposure "certainly could account for part or all of the tinnitus and hearing loss."  

* On VA examination in February 2010, the Veteran described in-service exposure to artillery, mortars, airplanes, wind, tanks, trucks, and machine guns.  He reported non-military noise exposure in his work driving trucks and in construction.  He reported using earplugs in his non-military occupations.  The Veteran stated that he first noticed hearing loss in 1973.  Audiometric testing showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 5, 25, 40, 45, and 45 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 5, 15, 25, 35, and 45 decibels, respectively.  

* The February 2010 VA examiner commented that the 1972 enlistment audiogram showed normal hearing in the right ear and mild hearing loss in the left ear and the separation examination showed the opposite; normal hearing in the left ear and a mild high frequency hearing loss in the right ear (which the examiner attributed to a likely mix-up during testing).  She added that the 1985 audiogram showed mild high frequency hearing loss in the right ear and normal hearing in the left ear.  She assumed that the enlistment examination results were recorded erroneously, since the 1974 and 1985 tests were closer in agreement.  Therefore, she stated that she could not resolve the issue of whether the Veteran's hearing loss was related to service without resorting to mere speculation.  She did opine that it was at least as likely as not that the Veteran's tinnitus was the result of his military service.  

In rendering the requested opinion, the examiner must consider and address the December 2009 audiologist's opinion, as well as any threshold shifts during service, 

The examiner is advised that the Veteran is competent to describe symptoms which are capable of lay observation, such as hearing loss.  He is also competent to report in-service noise exposure.  

The examiner is also advised that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.  She is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss to substantiate the claim for service connection; it must only be a contributing source.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the February 2010 VA spine examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether any disorder of the cervical and/or thoracolumbar spine OR any headache disorder present at any time since around September 2009 (when the Veteran filed his claim for service connection) began during active service or is related to any incident of service.  

If the examiner determines that the Veteran has a cervical and/or thoracolumbar spine disorder related to service, she must provide an opinion as to whether any headache disorder present at any time since around September 2009 was caused OR aggravated by that spine disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* On enlistment examination in January 1972, clinical evaluation of the head, neck, spine, and neurologic system was normal.  

* On separation examination in December 1974, clinical evaluation of the head, neck, spine, and neurologic system was normal.  

* In his January 1985 Report of Medical History at enlistment in the Army National Guard the Veteran reported that he was in good health and denied having or ever having had arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; recurrent back pain; or a frequent or severe headache.  On examination clinical evaluation of the head, neck, spine, and neurologic system was normal.  The examiner noted that the Veteran had no past health problems.  

* During treatment for a right shoulder injury in December 1999, the Veteran denied any back or neck pain.  

* VA treatment records dated from March 2008 to May 2011 include findings of and treatment for neck pain and back pain as well as degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine, a cervical spine disc bulge/protrusion, cervical stenosis, and somatic dysfunction of the cervical and thoracic spine.  

* A March 2007 chest X-ray revealed an L-convex scoliosis of the upper thoracic region.  

* During VA treatment in April 2008, the Veteran complained of chronic neck pain for two years.  Cervical spine X-ray revealed straightening of the curvature with moderate degenerative change, multiple level DDD, and moderate retrolisthesis at C5-C6 with associated foraminal spurring.  MRI of the cervical spine revealed DDD at C6-C7 causing stenosis of the central canal and neural foramen.  There was lesser DDD at the C5-C6 level.  

* During a July 2008 VA neurology consultation, the Veteran reported that he had experienced migraines for some time.  He described headaches in the past while on blood thinners in the late 1980s, but denied headaches as a child or teenager.  The physician commented that the Veteran had two presentations of headaches and two triggers, with headaches triggered by the spasm and pain in his neck which traveled to the front of his head and a separate set of headaches which started in the temples and behind his eyes.  The assessment was migraine headaches, vertebrobasilar in type, and cervical DDD at C6-7.  In an addendum, the neurologist noted that the Veteran had had migraine headaches in the 1980s.  

* The diagnosis following VA treatment in September 2008 was headache, photophobia, worsening neck pain.  The physician noted that the Veteran had a history of migraine headaches and DDD of the neck and he could be experiencing another episode of migraines.  

* During VA treatment in June 2009, the Veteran reported that he had upper back pain that radiated to the base of his neck and caused headaches for "years."  

* During VA primary care treatment in October 2009, the Veteran complained of neck pain.  He denied a specific injury, but reported that he had many jumps as a paratrooper in service and also drove a flatbed truck for years.  The assessment included cervicalgia.  

* During a November 2009 VA neurology consultation, the Veteran complained of neck pain and reported that he started to have neck pain during his service as a paratrooper in 1973.  The impression included cervical spondylosis.  The neurologist commented that it appeared that the Veteran had a great deal of arthritic change or at least symptoms originating from his neck and causing him to have some muscle contracture headaches.  He added that it appeared that the Veteran had muscle contracture headaches occurring from the muscle spasms starting in his neck and radiating upward and forward.  

* During a December 2009 VA neurosurgery consultation, the Veteran complained of neck pain and his hands going numb and described episodes of significant headaches.  He stated that he took several "bad jumps" in service and had some pain at that time.  He also reported developing some low back pain over the years.  

* On VA examination in February 2010, the Veteran described lower back pain since service.  He reported developing neck pain in service doing parachute jumps.  He stated that he initially developed migraine headaches in service and reported falling face forward during a jump and described an instant headache, with headaches since.  X-ray of the cervical spine from October 2009 revealed multilevel mild DDD.  The examiner also reviewed a November 2009 MRI of the cervical spine.  X-ray of the lumbosacral spine revealed multilevel mild to moderate degenerative disease changes.  The pertinent diagnoses were mild to moderate multilevel DDD of the lumbosacral spine, DDD of the cervical spine with no cord compression, and tension headaches.  

* The Veteran testified in November 2011 that he had back pain when jumping out of airplanes in service.  He testified that he experienced headaches in service and indicated that his headaches developed as a result of his parachute jumps.  He reported that his back would act up and then he would get a headache.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of lay observation, such as pain and headaches.    

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file or Virtual VA e-folder, and a supplemental opinion has been obtained regarding the claimed disorder of the cervical and/or thoracolumbar spine, forward the claims file to the examiner that conducted the February 2010 VA mental disorders examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether any psychiatric disorder present at any time since around December 2009 (when the Veteran filed his claim for service connection), to include major depressive disorder and/or anxiety disorder, began during active service or is related to any incident of service.  If it is determined that the Veteran has a cervical and/or thoracolumbar spine disorder related to service, the examiner must provide an opinion as to whether any psychiatric disorder present at any time since around December 2009 was caused OR aggravated by that spine disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* On enlistment examination in January 1972, clinical evaluation of the psychiatric system was normal.  

* On separation examination in December 1974, clinical evaluation of psychiatric system was normal.  

* In July 1978, the Veteran was admitted to St. Joseph's Hospital because of an overdose of Lomotil, Librium, and Aspirin.  The Veteran reported that he was divorced from his wife the day before, which apparently precipitated the suicidal gesture.  He denied a history of mental illness or previous hospitalization for alcohol, drugs, or mental illness.  The impression was situational depression with suicidal gesture.  The physician noted that the Veteran was not presently psychotic or suicidal and there was no evidence of any major mental illness.  

* Records from St. Joseph's Hospital reflect that the Veteran was again hospitalized in August 1978 after an attempted drug overdose.  The Veteran reported that he had been depressed due to the fact that his wife had decided to leave him and recently divorced him.  The final diagnosis was intentional overdose with Anacin and Sin-Aid tablets or suicidal gesture; situational depressive reaction.  

* In his January 1985 Report of Medical History at enlistment in the Army National Guard the Veteran reported that he was in good health and denied having or ever having had depression or excessive worry or nervous trouble of any sort.  On examination, clinical evaluation of the psychiatric system was normal.  The examiner noted that the Veteran had no past health problems.  
  
* A March 2001 private treatment record reflects that the Veteran had a history of depression and was taking Prozac.  

* Examination of the psychiatric system during a March 2007 cardiology consultation revealed no anxiety or depression.  

* During VA mental health treatment in April 2008, the Veteran reported that he was depressed due mostly to his chronic neck pain and resulting difficulty sleeping.  He reported a history of depression resulting from life events, for periods lasting anywhere from two weeks to a few months.  He reported being on antidepressant medication since service.  The diagnosis was major depressive disorder, recurrent.  

* During VA mental health treatment in May 2009, the Veteran stated that he felt any depression he had was driven by the problems he had with constant pain.  The Axis I diagnoses included anxiety disorder.  

* During VA psychiatric treatment in September 2009, the Veteran reported that he had been depressed since his heart attack several months earlier, but reported that his depression went back further.  The diagnoses included depression, not otherwise specified.  

* On VA examination in February 2010, the Veteran described a "drinking career" which started in service and indicated that this was also the beginning of his depressive disorder.  He reported a suicide attempt in 1995 when he attempted to overdose on drugs.  The examiner commented that the Veteran had made a satisfactory adjustment prior to entry into service, as there were no indications of behavior control problems, subjective unhappiness, or family dysfunction.  The Axis I diagnoses were major depressive disorder, chronic, moderate; anxiety disorder; and polysubstance abuse, by history, in remission.  The examiner commented that the diagnosis of major depressive disorder was made after ruling out mood disorder due to general medical condition because the Veteran's depression started before his heart condition and other medical problems.  The examiner also ruled out dysthymia based on the Veteran's major depressive episode in his 1995 suicide attempt.  The examiner opined that the Veteran's depression and anxiety were most likely caused by his military experience.  

* The Veteran testified in November 2011 that he developed a depressive disorder in service.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the May 2010 VA joints examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether any hip or knee disorder present at any time since around September 2009 (when the Veteran filed his claim for service connection) began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* On enlistment examination in January 1972, clinical evaluation of the lower extremities was normal.  

* In March 1974, the Veteran complained of left knee pain.  The impression was bursitis versus tenosynovitis.  

* On separation examination in December 1974, clinical evaluation of the lower extremities was normal.  

* In his January 1985 Report of Medical History at enlistment in the Army National Guard the Veteran reported that he was in good health and denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  On examination, clinical evaluation of the lower extremities was normal.  The examiner noted that the Veteran had no past health problems.  

* On review of systems during VA treatment in March 2008, the Veteran reported right knee pain.  X-rays of the knees revealed minimal symmetrical DJD and a small right effusion.  

* On VA examination in May 2010, the Veteran reported some mild hip soreness/stiffness in service, which he noticed when standing up after sitting wearing all of his paratrooper gear.  He denied specific trauma to the hips and reported that his hip pain had gradually worsened over the years.  He reported knee pain which began in service.  He denied a specific trauma to the knees.  A bone scan of the lower extremities, obtained in conjunction with the VA examination, revealed (probable) degenerative or "arthritic" radiotracer accumulation in the right knee, but was otherwise an essentially negative limited bone scan.  X-ray of the pelvis revealed mild degenerative changes of the bilateral hip joints.  The VA examiner diagnosed mild DJD of the bilateral hips and minimal bilateral DJD of the knees.  

* The Veteran reported to the VA examiner that he went through four to six weeks of parachute training in service and, during the last week, jumps were practiced.  He reported jumping every two months afterwards, for practice.  The examiner stated that there was no evidence of hip or right knee pain in service and, while the Veteran was diagnosed with possible left knee bursitis or tenosynovitis in 1974, there was no further mention of left knee pain.  She also noted that there was no documentation of chronic hip or knee pain in the Veteran's VA records.  Based on the fact that there was no documentation of injuries in service, the Veteran's parachuting experience was limited to three years with fairly infrequent jumps, and there was no documentation of these claimed conditions since discharge, the examiner opined that the Veteran's hip DJD and knee DJD were less than likely related to his time in service.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of lay observation, such as pain.  In rendering the requested opinion, the examiner must consider and address the Veteran's reports of hip and knee pain during and since service.      

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file and/or Virtual VA e-folder, and a supplemental opinion has been obtained regarding the claimed disorder of the cervical and/or thoracolumbar spine, afford the Veteran a VA examination to determine whether he has disability manifested by numbness in the upper and/or lower extremities related to service.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether any disorder manifested by numbness in the upper and/or lower extremities present at any time since around September 2009 (when the Veteran filed his claim for service connection), including ulnar neuropathy, began during active service or is related to any incident of service.  

If it is determined that the Veteran has a cervical and/or thoracolumbar spine disorder related to service, the examiner must provide an opinion as to whether any disorder manifested by numbness in the upper and/or lower extremities present at any time since around September 2009 was caused OR aggravated by that spine disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On enlistment examination in January 1972, clinical evaluation of the upper and lower extremities and neurologic system was normal.  

* On separation examination in December 1974, clinical evaluation of the upper and lower extremities and neurologic system was normal.  

* In his January 1985 Report of Medical History at enlistment in the Army National Guard the Veteran reported that he was in good health and denied having or ever having had neuritis or paralysis.  On examination, clinical evaluation of the upper and lower extremities and the neurologic system was normal.  The examiner noted that the Veteran had no past health problems.  

* In December 1999, the Veteran presented to the emergency room with complaints of a right shoulder injury following a skiing/snowboarding accident.  He described right shoulder pain and slight numbness down to his 4th and 5th fingers since the accident.  He denied any numbness or tingling to other extremities.  The diagnosis was right humerus fracture.  

* In March 2001, the Veteran underwent cerebrovascular examination for left upper extremity numbness.  Examination revealed widely patent carotid arteries, bilaterally, with no disease on the right, minimal plaque on the left, and antegrade vertebral flow. 

* On review of systems during VA treatment in March 2008, the Veteran denied paralysis or a change in sensation.  

* During emergency department treatment for a headache in April 2008, the Veteran reported that he usually had headaches, but had new left hand numbness.  Examination revealed decreased sensation in the right 4th and 5th fingers.  The diagnoses were classic migraine and osteoarthritis.  




* The impression following an August 2008 EMG was that the study did not provide electrodiagnostic evidence of either a left ulnar neuropathy at the elbow or C8 radiculopathy. The physician commented that there was a slightly decreased amplitude on the left median antidromic sensory study which was of uncertain clinical significance but might represent an early median neuritis developing at the wrist.   

* During evaluation for dizziness in the VA emergency department in January 2009, the Veteran denied having any extremity paresthesias.  

* In December 2009, the Veteran had a VA neurosurgery consultation because of neck pain and his hands going numb.  He reported several "bad jumps" in service, with pain at that time.  He reported that his neck pain went down into his arms and hands.  He also described low back pain with some numb feelings in his knees and ankles, but no true sciatica-like symptoms.  

* On VA examination in February 2010, the Veteran complained of lower back pain and described numbness and tingling to his feet and knees.  He reported upper extremity radiculopathy and neck pain beginning in service while doing parachute jumps.  He described numbness to the fourth and fifth fingers of both hands, which sometimes extended all the way up to his shoulders, which he thought dated back to service.  The Veteran underwent EMG/NCV testing because of his complaints of neck pain with arm paresthesias since 1975.  Testing revealed no focal abnormalities in the NCV studies.  There was mild slowing of all motor conduction velocities and the physician commented that a mild, underlying generalized neuropathy could not be excluded.  The EMG study was abnormal, with mild neuropathic changes supportive of a clinical diagnosis of mild, bilateral ulnar neuropathies.  There was no evidence of an acute radiculopathy.  The VA examiner's diagnosis was DDD of the cervical spine with no cord compression, no cervical radiculopathy, mild bilateral ulnar neuropathy per EMGs.  

* VA treatment records dated from May 2010 to May 2011 include impressions of bilateral mild ulnar neuropathies.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of lay observation, such as numbness.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

9.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


